The appellant brought suit to cancel a contract for the purchase of certain lands in Palm Beach County and to foreclose a vendee's lien. Fifteen questions are argued but the parties are widely at variance as to which are controlling. They all turn on the sufficiency of the amended bill of complaint to state a case in equity. Each question has been examined in the light of the record and we find no reversible error. To discuss them would require a long opinion that would serve no useful purpose.
Affirmed.
BROWN, C. J., TERRELL, CHAPMAN, and THOMAS, JJ., concur.